DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 18 is objected to because of the following informalities:  The dependency of claim 18 has been deleted the dependency to claim 16 should be amended.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Filiz (U.S. Pub. No. 2016/0306481) in view of Sadhu (U.S. Pub. No. 2018/0175826).
As to claim 1, Filiz teaches a feature recognition structure (touch recognition display, [0011]) comprising: 

a plurality of functional patterns (708 and 712) disposed between one or more of the plurality of first electrodes and corresponding one or more of the plurality of second electrodes (the patterns 708 and 712 are arranged between the first electrode 706 and the second electrode 714), wherein an orthogonal projection of each of the plurality of functional patterns is located in a corresponding one of the plurality of overlap regions (as can be seen in Fig. 7, the films 708 and 712 are arranged at the intersection of electrodes 706 and 714), wherein the functional patterns comprise at least one piezoelectric material (Fig. 7, the layers 708 and 712 are piezoelectric films), and have at least two types of sub-patterns (the first sub-pattern is arranged between electrode 706 and electrode 710 and the second sub-pattern is arranged between electrode 710 and electrode 714, which creates two different types of sub-patterns), and 
Filiz does not teach a substrate and coefficient,
Sadhu teaches first electrodes (20) and second electrodes (22) disposed on a base substrate (the first and second electrodes are arranged on a base substrate 12, Fig. 7) and 

Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the substrate and coefficient of Sadhu to the display device of Filiz because to provide an effective electromechanical coupling coefficient ke for the overall multilayer piezoelectric structure 42 that may fall between the electromechanical coupling coefficients kl, ku of the lower and upper piezoelectric layers 44, 46, [0051].
As to claim 8, Filiz teaches at least two adjacent first electrodes are connected in parallel with each other (Fig. 1, the two adjacent electrodes 102 are connected in parallel between the nodes 106), and at least two adjacent second electrodes are connected in parallel with each other (two of the adjacent second electrodes 104 are arranged in parallel between the nodes 106). 
As to claim 10, Filiz teaches a method for fabricating a feature recognition structure (touch recognition display, [0011]), comprising: 
forming a plurality of first touch electrodes (706, Fig. 7), a plurality of piezoelectric patterns (708 and 712), and a plurality of second touch electrodes sequentially on the base substrate (touch electrodes 714, Fig. 7), wherein orthogonal projections of the plurality of first electrodes and of the plurality of second electrodes on the base 
the plurality of functional patterns (708 and 712) is disposed between one or more of the plurality of first electrodes and corresponding one or more of the plurality of second electrodes (the patterns 708 and 712 are arranged between the first electrode 706 and the second electrode 714), and orthogonal projections of the plurality of functional patterns are located in the plurality of overlap regions (as can be seen in Fig. 7, the films 708 and 712 are arranged at the intersection of electrodes 706 and 714); and the functional patterns comprise at least one piezoelectric material (Fig. 7, the layers 708 and 712 are piezoelectric films), and has at least two types of sub-patterns (the first sub-pattern is arranged between electrode 706 and electrode 710 and the second sub-pattern is arranged between electrode 710 and electrode 714, which creates two different types of sub-patterns), and 
Filiz does not teach a substrate and coefficient,
Sadhu teaches providing a base substrate (the first and second electrodes are arranged on a base substrate 12, Fig. 7) and 
different types of the sub-patterns (sub-patterns 46 and 44) have substantially different piezoelectric coefficients ([0061], lines 1-10) and orthogonal projections of the plurality of functional patterns on the base substrate (the orthogonal projection of the piezoelectric layers on the base 12, fig. 7),
.

Allowable Subject Matter
Claims 2-7, 9, 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is objected to because the limitations further describe the structure of the functional layer wherein the functional patterns are further divided into a first type and second type functional patterns, which filiz does not teach a first type and second type functional patterns. Therefore the two types of patterns are not located in a same overlap region when at least one of the first and at least one of the second type functional patterns orthogonal projection is performed on the base substrate. 
Claim 3 is objected to because the prior art references do not teach the structure wherein the functional patterns have a first type functional patterns and a second type functional patterns and one of the two adjacent overlap regions only has the orthogonal projection of the first type functional pattern on the base substrate and the other overlap 
Claim 9 is objected to because this claim further describes the structure of the feature recognition structure wherein each sub-region, which is an independent detection sub-region the first electrodes between different detection sub-regions are not electrically connected and the second electrodes between the different detection sub-regions are not electrically connected. 
	Claim 11 is objected to because the prior art references do not teach the structures A-E mentioned below when combined with the structure of the feature recognition device.  
A) an input circuit configured to input a detection signal to the first electrodes; 
B) a reception circuit configured to receive an induced signal from the second electrodes; 
C) a storage circuit configured to store correspondences between pressure levels and touch recognition modes; 
D) a determination circuit configured to determine a pressure level of the induced signal; and 
E) a processing circuit configured to determine a touch recognition mode that matches the induced signal from correspondences between pressure levels and touch recognition modes based on the pressure level. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ito (U.S. Pub. No. 2020/0304098) teaches an acoustic wave device and communication apparatus.
Zhou (U.S. Pub. No. 2020/0018877) teaches a piezoelectric color filter.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691